                       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 1 of 51


AO 93 (Rcv. I l/13) Search and Seizure Warrant



                                             UNTTBo SrErE,S DISTzuCT COURT
                                                                              for the
                                                                     District of Columbia

                   In the Matter of the Search        of                                 Case: 17-mj-00570
              ¡Brietly describe the property to be searched
               or identif¡, the person by name and address)
                                                                                         Ãt.iãn"o Tó : Howell, BerYlA
                                                                                         Assién Date     81712017
       INFORMATION ASSOCIATED WTH THE APPLE ID                                           ôätJiiórcn:   Search and seizure warrant
                   GMAIL.COM THAT lS STORED AT
          PREMISES CONTROLLED BY APPLE, INC.

                                                   SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a federal law enforceme¡rt officer or an attorney firr the government requests the search
of the following person or property located in the            Northern            District of               California
(identift, the person or describe the property to be searched and give its location)'.


     See Attachment A.




        I find that the affidavi(s), or any recorded testimony, establish probable cause to search and seize the person or properfy
described above, and that such search will reveal Qdentiþ Íhe person or describe the property to be seized):

     See Attachment B




           YOU ARE COMMANDED to execute this warrant on or before                                             ,2017              (not to exceel 14 dayÐ

       I   ¡n the daytime 6:00 a.m.        to 10:00 p.m.        û   at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you nÌust give a copy of the warrant and a receipt for the property taken to the
person frorn whom, or from whose premises, the property was taken, or leave the copy and receipt at the place rvhere the
property rvas takelr.
           The of'ficer executing this warrant, or an officer present during the executiolr of the warrant, must prepare an inventory
as required by law and pronrptly return this warrant and inventory      to -,--_.,              Hon. BerylA. Howell
                                                                                                     (Ilnited States Magistrale Judge)

  . D Pursuant to l8 U.S.C. g 3103a(b), I find that immediate notification may have an adverse result listed in l8 U.S.C.
¡i 2705 (except tbr delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property. will be searched or seized kheck the appropr¡ate box)
       0 for __ __- days ¡nor ro exceecl30)          0
                                               until, the facts justifying, the later specifìc date of


Date and time issued:                                                     2'3í(ø                             Judge's signature


City and state:               Washington, DC                                                 Hon. BerylA. Howell, Chief U.S. District Judge
                                                                                                           I'rinted name and tìtle
                       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 2 of 51


AO 93 (Rev. I t/l 3) Search and Seizure Wanant (Page 2)

                                                                    Return
Case No.:                                 Date and time wanant executed      Copy of warrant and inventory left with:


Inventory made in the presence           of

Inventory of the property taken and name of any person(s) seized:




        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                     Exe cut   ing olfi cer's   s   i gnalure




                                                                                        Printed nam¿ and title
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 3 of 51




                                    ATTACHMENT A


       This warrant applies to          information 'associated          with the Apple          ID

              gmail.com that is stored at premises ownedn maintained, controlled, or operated

by Apple, Inc. ("Apple"), a company headquartered at   I Infinite   Loop, Cupertino, CA 95014.
        Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 4 of 51




                                          ATTACHMENT B


   I.         Information to be discloscd by Apple' Inc.
        To the extent that the information described in Attachment A is within the possession,
custody, or control     of Apple, Inc. (hereinafter "the Provider"), regardless of whether such
information is stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs,   or information that have been deleted but are still available to the
Provider, the Provider is required to disclose the lbllowing information to the government for each

account or identifier listed in Attachment A:
        a.       The contents of all emails associated with the account, including stored or preserved

                 copies   of emails sent to and from the account, draft emails, the source          and

                 destination addresses associated with each email, the date and time at which each
                 emailwas sent, and the size and length of each email;
        b.       All   records or other irrformation regarding the identification   of the account,   to

                 include full name, physical address, telephone numbers and other identifiers,
                 records of session times and durations, the date on which the account was created,

                 the length ofservice, the IP address used to register the account, log-in IP addresses
                 associated with session times and dates, account status, alternative email addresses
                 provided cluring registration, methods of connecting, log files, and means and
                 source of payment (including any credit or bank account number);

         c.      The types of service utilized;

         d.      All   records or other information stored at any time by an individual using the
                 account, including address books, contact and buddy lists, calendar data, pictures,
                 and files;

         e.      All   records pertaining to communications between the Provider and any person
                 regarding the account, including contacts     with support services and records of
                 actions taken; and other identifiers, records of session times and durations, the date
                 on which the account was created, the length of service, the types of service utilized,

                 the lP address used to register the account, Iog-in lP addresses associated with
                 session times and dates, account status, alternative e-mail addresses provided
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 5 of 51




                 during registration, all other user names associated with the account, all account
                 names associated with the subscriber, methods of connecting;

         f.      All   search history or web history;

         g.      All   records indicating the services available to subscribers of the accounts;

         h.      All   usernames associated with or sharing a login IP address or browser cookie with

                 the accounts;

         i.      All cookies, including third-party cookies,     associated with the user;

         j,      All   records that are associated with the machine cookies associated with the user;

                 and

         k.      All telephone or instrument numbers     associated with   the Account (including MAC
                 addresses, Electronic Serial Numbers           ("ESN"), Mobile Electronic Identity
                 Numbers ("MEIN"), Mobile Equipment ldentifier ("MEID"), Mobile Identification

                 Numbers      ("MlN"), Subscriber ldentity Modules ("SlM"), Mobile           Subscriber

                 Integrated Services Digital Network Number ("MSISDN"), International Mobile
                 Subscriber ldentifiers ("lMSl"),       or   International Mobile Equipment ldentities
                 ("IMEI").
   II.        Information to be Seized by the Government
       All information described above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of l8 U.S.C. $ l0l4 (false statements to a financial
institution), l8 U.S.C. $ 1344 (bank fraud), l8 U.S,C. $ 1956 (money laundering), I 8 U.S.C. $ 951
(acting as an unregistered foreign agent), and 22 U.S.C. $ 6l I et seq. (Foreign Agents Registration
Act), involving Michael Dean Cohen and occurring on or after January 1,2016, including, for each
account or identifier listed on Attachment A, information pertaining to the following matters:
         a.      Communications, records, documents, and other                files involving   Essential

                 Consultants, LLC;
         b.      Communications, records, documents, and other files involving Bo and Abe Realty,
                 LLC;
         c.      Communications, records, documents, and other files that false representations to      a

                 financial institution with relation to intended the purpose of an account or loan at
                 that financial institution; the nature of any business or entity associated with an
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 6 of 51




      account a financial institution; the source of funds flowing into an account; or the
      purpose or nature of any financial transactions involving that financial institution;

d.    Records of any funds or benefits received by or offered to Michael Dean Cohen by,
      or on behalf of, any foreign government, foreign officials, foreign entities, foreign
      persons, or foreign principals;

e.    Communications, records, documents, and other frles that reveal efforts by Michael
      Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
      of any foreign government, foreign officials, foreign entities, foreign persons, or
      foreign principals;
f.    Evidence indicating how and when the account was accessed or used, to determine
      the geographic and chronological context ofaccount access, use, and events relating

      to the crimes under investigation and to the account owner;
g.    Evidence indicating the account owner's state of mind as it relates to the crimes
      under investigation;

h.    The identity of the person(s) who created or used the account, including records
      that help reveal the whereabouts ofsuch person(s); and
 i.   The identity of any person(sþ-including records that help reveal the whereabouts
      of the person(s|-who communicated with the account about any matters relating
      to activities conducted by Michael Dean Cohen on behalf of, for the benefit     of   or

      at the direction of any foreign government, foreign officials, foreign entities,
      foreign persons, or foreign principals.
                      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 7 of 51

AO   106 (Rcv. 04/l   0) Application for   a Search Warrant




                                              UNrrsn Srarns Dlsrmcr CoURT                                                      AUG -   t Zsn
                                                                            for the                                  Clerk, U.S. Dlstrict ar.,
                                                                                                                      -Bankruptcy
                                                                   District of Colunhiâ                                             Cc¡¡;t-
                                                                                          Case: 17-nj40574
                In the Matter of the Search             of
          (Briellv describe lhe propertv to be searched
                                                                                          Assigned To : Howell, BerylA.
          'or iílíntify the person by name and address)                                   Assign. Date : 81712017
 INFORMATIdÑ NSSOCÁTED WTH THE APPLE ID                                                   Descripiion: Search and Seizure Warrant
             GMAIL.COM THAT lS STORED AT
    PREMISES CONTROLLED BYAPPLE, INC.

                                                    APPLICATION F'ORA SEARCH WARRANT
        I. a federal law enforcement officer or an attorney for the government, request a search wanant and state under
penalty oîperjury that I have reason to believe that on thê following petson or property (identily the person or describe the
property to be searched and give its location):

See Attachment A.
located in     the               Northern            District   of                 California          , there is now concealed (identilv the
person or describe      the   property ø be seized):

 See Attachment B. This warrant is sought pursuant to                    1   I   U.S.C. $S 2703(a), 2703(bX1XA), and 2703(cX1 XA)

            The basis for the search under Fed. R. Crim. P. a I (c) is (check one or more)l
                      devidence of          a crime;

                      ú contraband, fruits of crime, or other items illegally possessed;
                      dproperty designed for use, intended for use, or used in committing              a crime;

                      fl a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:

             Code Section                                                               Offense DescriPtion
        18 U.S.C. S 951;                                 Acting as a foreign agent withoúi notice to thè Attorney General;
        18 U.S.C. S 1014;                                False Statements to a financial institution
        18 U.S,C. S 1344                                 Bank Fraud
           The application is based on these facts:

       See attached Affidavit.

            I    Continued on the attached sheet.
            u    Delayed notice of        days (give exact ending date if more than 30 days:
                                              _                                                                                  ) is requested
                 under l8 u.s.c. $ 3103a, the basis of which is set forth on the attached sheet.



                                                                                                                  signature

                                                                                                                   Special Agent, FBI
                                                                                                      Printed name and títle

Sworn to before me and signed in my presence.


Date:                 0810712017
                                                                                                        Judge's signature

City and state: Washington, D.C.                                                         Hon. BerylA. Howell, Chief U.S. District Judge
                                                                                                      Prínted name and títle
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 8 of 51

                                                                                         FTIED
                                                                                         At0 * 7      2r/t7

                         TN   THE L]NITED STATES DISTRICT COURT
                                                                                  t'i't*ï,?,$îiil,?'-
                               FOR THE DISTRICT OF COLUMBIA

                                                        Case: 17-mj-00570
 TN THE MATTER OF THE SEARCH OF
                                                        Assigned To : Howell, BerYlA'
 INFORMATION ASSOCIATED WITH THE
                                                        Assign. Date: 81712017
 APPLE rD              GMAIL.COM
 THAT IS STORED AT PREMISES                             O"tðtiption: Search and Seizure Warrant
 CONTROLLED BY APPLE, INC.



                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATTOT{IOR A qEARCH WARRANT

       I,                       being fîrst duly sworn, hereby depose and state as follows:

                      TNTRODUCTION. ANp AGENT BAC-KGROUNÐ

       1.      I   make this affidavit   in   support   of an application for a   search wanant for

information associated with the Apple ID                     @gmail.com (hereinafter the "Target

Accoupt"), that is stored at premises owned, maintained, controlled, or operated by Apple, Inc.

('oApple"), a company headquartered at 1 Infinite Loop, Cupertino, CA 95014. The information

to be searched is describEd in the following paragraphs and in Attachment         A.   This affidavit is

made in support of an application for a search warrant under t8 U.S.C. $$ 2703(a), 2703(bX1XÐ

and 2703(cXlXA)      to require Apple to disclose to the government copies of the information

(including the content of communications) further described in Attachment         A.   Upon receipt   of

the information described in Attachment A, govemment-authorized persons will review that

information to locate the items described in Attachment B.




                                                   1
        Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 9 of 51




         3.     The facts in this afTidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is suffîcient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

         4,     Based on my training and experience and the facts as set forth in this afflrdavit, there

is probable cause to believe that MICHAEL DEAN COHEN has committed violations of                        18


U.S.C. $ 1014(falsestatementstoafinancialinstitution),18U.S.C.         $ 1344(bankfraud), l8U.S.C.

$ 1956 (money laundering), 18 U.S.C. $ 951 (acting as an unregistered foreign agent), and22

U.S.C. $ 611 er søq. (Foreign Agents Registration Act) (the "subject Offenses"). There also is

probable cause to search the information described in Attachment           A for   evidence, contraband,

fruits, and/or instrumentalities of the Subject Offenses, further described in Attachment B.

                                          JURISDICTION

         5.     This Court has jurisdiction to issue the requosted warrant because it is'oa cotlrt of

competent jurisdiction" as defined      by l8 U.S.C. ç 27lL          Id.    $0 2703(a), (bXlXA), &

(cXlXA). Specifically, the Court    is "a district court of the United States (including a magistrate

judge of such a court) . . . that has jurisdiction over the offense being investigated.' l8 U.S.C.

$ 27r   r(3XAXi).

                                       PROBABLE CAUSE

         6,     As described below, the FBI is investigating COHEN in connection with, inter alia,

statements he made to a known frnancial institution (hereinafter "Bank      l")   in the course of opening

a bank account held in the name    of Essential Consultants , LLC and controlled by COHEN. The




                                                   2
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 10 of 51




FBI also is investigating COHEN in connection with funds he received from entities controlled by

foreign governments and/or foreign principals, and the activities in which he engaged in the United

States   on their behalf without properly disclosing such relationships to the United        States

government.

         7.     On July 18, 20l7,this Court, based in part on certain of the information set forth

below, issued    a   warrant   to   search an emait account   with a different service   provider,

              @gmail.com (the "Gmail Account"), based on a finding of probable cause. On

August l,2Al7, this Court, based in part on certain of the information set forth below, issued a

warrant to search a second email account, mcohen@trumporg.com (the 'oTrump Organization

Account"), based on a fìnding of probable cause.

         8.    As set forth in more detail below, there is probable cause to believe that evidence

of the Subject Offenses exists in the Target Accounto which was used by COHEN at the time of

the Subject Offenses and linked to personal computing devices (including iPhones) used by

COHEN. As described further below, for accounts like the Target Account, Apple retains records

of account activity-such as the purchase of applications-as well as content from devices stored

on Apple's computers including back-ups of electronic.communications and documents related to

devices associated with the Target Account.

               A.      Michael Cohen

         9.    According to press reports and bank records collected during the investigation,

COHEN served for over a decade as an executive in the Trump Organization, an intemational

conglomerate with real estate and other holdings formerly controlled by President Donald Trump

prior to his presidency. Until approximately January 2077, COHEN was reported to have held

various positions within the Trump Organízation. During an interview withThe Wa;ll Street Journal




                                                 3
       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 11 of 51




in or around January 2017, COHEN desøibed his role as being "the fix-it guy . . . . Anything that

[then-President-elect Trump] needs to be done, any issues that concern hirn, I handle."l

         10.      In or around January 2017, COHEN made public statements that he would resign

from the Trump Organization to serve as the personal attorney for President Trump (serving as an

attorney to the President in his personal capacity, as opposed to as a member of the White House

Counsel's Office). COHEN recently has identifred himself publicly-including on his personal

Twitter account-as a personal attorney for the President, and certain emails obtained pursuant to

the warrant to search the Gmail Account identify Cohen as "Personal Attomey to President Donald

J. Trump."

                  B.     Essential Consultants, LLC

         1   l.   In or around June 2017, federal agents reviewed information supplied by an FDIC-

insured bank ("Bank l ") based on activity that Bank    I   had observed from a number of accounts

related to COHEN. According to information provided by Bank           l, COHEN has been a customer

since approximately June 201 1 and oontrols several checking and loan accounts at Bank       l,   some


in his personal name and others in the names of corporate entities. Agents have subsequently

reviewed documents and records provided by Bank             I   related to COHEN and these various

accounts.

         12.      Records provided by Bank   I   show that on or about October 26,2016, COHEN

opened       a new   checking account   in the name of      Essential Consultants, LLC ("Essential

Consultants"); COHEN was the only authorized signatory on the account. On the paperwork

associated    with opening the account, COHEN listed his Trump Organization Account for contact



I "Intelligence Dossier Puts Longtime Trump Fixer in Spotlight," Wall        Street Journal, Jan. 11,
2017


                                                  4
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 12 of 51




purposes. Corporate records show that Essential Consultants iS a Delaware entity formed by

COHEN on or about October 17,2016.

       13.     According to information provided by Bank      1,   when COHEN opened the Essential

Consultants account, he made the following representations during the course of Bank      l's   know

your customer ("KYC") procedures:

          a.   that he was opening Essential Consultants as a real estate consulting company to

               collect fees for investment consulting work;

          b.   that he intended to use his experience in real estate to consult on commercial and

               residential real estate deals;

          c.   that his typical clients were expected to be high net-worth domestic individuals;

               and

          d.   that his purpose in setting up the account was to keep the revenue from his

               consulting-which he said was not his main source of income*separate from his

               personal finances.




                                                5
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 13 of 51




                              6
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 14 of 51




                              7
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 15 of 51




                              8
       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 16 of 51




                  D.     Representations to Bank              I about Net Worth to Financial Institutions

       . 21.      In connection with the ongoing investigation, the government has reviewed other

representations COHEN has made                   to Bank I      and other financial institutions, including

representations regarding      his net worth and financial health made during the course of loan

applications. A review to date has identifìed substantial inconsistencies in COHEN's stated assets,

liabilities, and net worth in ieparate loan applications submitted between 2013 and20l7.

         22.      For example, in or around July 2013, COHEN submitted a "Statement of Financial

Condition" as of July 1,2013 to Bank             l.   The document purported to lay out COHEN's various

assets and liabilities, as   well   as his net   worth. On the document, COHEN claimed to have assets

totaling approximately $87,190,000 and liabilities of approximately $9,550,000. On the same

document, COHEN claimed to have a net worth of approximately $70,600,000.

         23   .   In or around October 20 14, COHEN submitted a "statement of Financial Condition"

as   of August 1,2014 to Bank         l.   The document purported to lay out COHEN's various assets and

liabilities, as well as his net worth. On the document, COHEN claimed to have assets totaling

approximately $99,420,000 and liabilities of approximately $23,550,000. On the same dooument,

COHEN claimed to have         a net   worth of approximately $75,870,000.

         24.      In or around February 20l6,in connection with opening the $500,000 HELOC

described above, COHEN submitted a summary of his assets, liabilities, and net worth to Bank                l.

COHEN claimed to have assets totaling approximately $63,435,315 and liabilities of approximately

ß10,419,209. On the same document, COHEN claimed to have a net worth of approximately

$53,016,106.

         25.      On or about June 8,2017, COHEN sent an email from his Gmail account to an

employee of a different FDlC-insured financial institution ("Bank 5") a 'oStatement of Financial




                                                          9
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 17 of 51




Condition" as of May      1,20n.6     On the document, COHEN claimed to have assets totaling

approximately $41,955,000 and liabilities of approximately $39,130,000. On the same document,

COHEN claimed to have a net worth of approximately $2,825,000.

               E.      Foreign Transactions in the Essential Consultants Account with                  a
                       Russian Nexus

        26. As set forth above, in or around October 2016, COHEN made several
representations to Bank   I   in connection with the bank's KYC review process, including that he

expected funds deposited into the Essential Consultants account would constitute income from his

consulting work, that his consulting clients were expected to be domestic (that is, within the United

States), and that he expected his clients to be U.S.-based, high-net worth individuals.

       27.'    Records obtained from Bank      I   show substantial transactional activity that appears

to be inconsistent with these KYC representations. Bank       I records show that   the account received


numerous deposits from foreign businesses and entities that do not reflect the stated client profile

for the residential and commercial real-estate consulting services ostensibly being provided by

Essential Consultants. Moreover, public records, media reports, and other publicly available

sources, as well as emails obtained pursuant to the warrant to search the Gmail Account, indicate

that some ofthese companies have significantties to foreign govemments or are entities controlled

by foreign governments.

       28.     A search in or around July 2017 of the U.S, Department of Justice         database of all

agents currently or previously registered under the Foreign Agent Registration           Act ('FARA")


6
  Bank records show thàt COHEN has a lending relationship with a known FDlC-insured financial
institution ("Bank 5") that uses New York taxi medallions as collateral. According to the same
statement, closely held entities controlled by COHEN had approximately $20,000,000 in notes
payable to Bank 5; the debt was secured by medallions with a total market value of only
$13,950,000.




                                                   t0
       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 18 of 51




confrrmed that neither COHEN nor Essential Consultants is sr has been a registered agent of a

foreign government.T           All FARA   registration is handled by the U.S. Department of Justice's

National Security Division in tWashington, D.C.

                          i.       Deposits by Columbus Nova. LLC

          29.     Telephone records related to COHEN's oellular telephone show that on or about

November 8, 2016, the day'of the presidential election, a telephone registered             to   COHEN

exchanged the first in a series of text messages with the CEO of Columbus Nova,      LLC ("Columbus

Nova"). Between approximately Novembe r 8,2A16 and July 14,2017,telephone records show

over 230 telephone calls and 950 text messages were exchanged between COHEN's cellular

telephone and the CEO          of Columbus Nova. Telephone records show no such text      messages or


telephone calls between COHEN's cellular telephone and the CEO            of Columbus Nova prior to

November 8,2016.

          30.     Public records show that Columbus Nova, LLC isan investment management firm

controlled by Renova Group ('oRenova"), an industrial holding company based                 in   Zuúch,

Switzerland. According to public news accounts, Renova is controlled by Viktor Vekselberg, a

wealthy Russian national. Public news accounts also report that Vekselberg is an oligarch with

various connections to Russian President Vladimir Putin who publicly met with Putin as recently

as in or around March 2017.8 According to the news articles, Vekselberg and Renova currently

are involved in various infrastructure projects in Russia, such as the building of an airport in Rostov

in advance of the 2018 FIFA World Cup, which is to be held in Russia. Vekselberg has been

involved in various symbolic acts seen to be in the Russian national interest, such as the purchase


7
    The database is publicly available at https://www.fara.gov/.
8                                                           Reuters,Mar.14,2077
    See, e,g.,'nRussia's Putin Meets Tycoon Vekselberg,"




                                                    lt
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 19 of 51




and repatriation of historic Faberge eggs.e

         31.     On or about JanuaV 10, 2017, COHEN, through his Gmail Accoun! received an

email from the CEO of Columbus Nova with the subject "About us / Russian Union of Industrialists

and Entrepreneurs." The CEO told Cohen, "This           is the organization that Victor was mentioning

yesterday. . . . He is the head of this international relations committee ofthis group. . .   . Will follow

up with more later."

         32.    On or about February 10, 2017, CQHEN, through his Gmail Account, received an

email from an employee of Columbus Nova, informing him that his name had been added to

Columbus Nova's seourity list at its office building. The Columbus Nova employee also told Cohen

that his office would be would be available shortly.

          33.   According to records. obtained from Bank I through June 30, 2017, inthe first six

months    of 2017,the Essential Consultants bank account received six deposits, each in the amount

of $83,333 (for a running total of $499,998). The funds for all six deposits-five of which were

wire transfers and oge by check-+ame from an account at another bank held in the name of

Columbus Nova, LLC.

         34.    Records obtained from the financial institution ("Bank 4") where the Columbus

Nova account is located show that the funds used to pay COHEN originated from          a second account


in the name of Renova US Management LLC ("Renova             US"). For example,    on or about January

27, 2017, the Columbus Nova account at Bank 4 received a deposit of $83,333 from an account


e On or about September    5, 2016, media outlets reported that Russian authorities anested two of
Vekselberg's closest associates in connection with allegations that a subsidiary had paid over $12
million in bribes to Russian government officials. Some media accounts speculated that the anest
of Vekselberg's associates, as well as the commensurate searches of Renova's head office, were
intended as a warning from the Russian government that it wanted some form of cooperation or
value from Vekselberg. .See, e.g., "Another Billionaire Incurs Putin's Wrath," Bloomberg,Sept.
6,2016.


                                                   l2
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 20 of 51




held in the name of Renova US. The same day, a check for $83,333 and drawn on the Columbus

Nova account at Bank 4 was made out to Essential Consultants      LLC.   On or about March 2,2017,

the Columbus Nova account at Bank 4 received $83,333 from the Renova US account. The same

day, the Columbus Nova account was used to $83,333 the Essential Consultants account at Bank

l. On or about March 3l,,2}l7,the    Columbus Nova account at Bank 4 received $83,333 from the

Renova US account. The same day, the Columbus Nova account was used to wire $83,333 to the

Essential Consultants account at Bank     1. The govemment continues to investigate why the funds

used to pay COHEN have been wired through this Columbus Nova account as opposed to coming

directly from the Renova US account.

                       ii.     Plan to   Lift R$ssian Sanctions

       35.     On or about Febru ary 19,2017, The New YorkTimespublished an article reporting

that COHEN had been involved in distributing a proposed plan to the then-National Security

Adviser, Michael T. Flynn, for the United States to lift sanctions on Russia as part of a negotiated

end to the hostilities in Ukraine.. The terms of the proposal appear to have been favorable to the

Russians, according to The New YorkTimes article.l0

        36.    According to the article, prior to meeting with Flynn, COHEN had been approached

by a Ukrainian politician ("Person 2") and a Russian-American businessman ("Person 3") who

had prior business dealings with COHEN and the Trump Organization. The news report stated

that Person 3 had previously been responsible for scouting deals in Russia for the Trump

Organization through his company; that COHEN met personally with both Person 2 and Person          3


about the proposal; and that during the meeting with Person 3, COHEN received the written plan




r0                                                                of Trump Associates," New York
  "A Back-Channel Plan for Ukraine and Russia, Courtesy
Times, Feb. 19,2017.


                                                  l3
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 21 of 51




in a sealed envelope.

        37.       The news report further stated that COHEN confirmed that he met with Person 2

and Person 3 and received the plan in a sealed envelope, and that in or around February 2017,

COHEN then traveled to the Whiæ House, met the President in the Oval Office, and left the

proposal in the office occupied by then-National Security Adviser      Flynn. According to the news

report, COHEN stated that he was waiting for a response at the time that Flynn was forced from

his post as the National Security Adviser.                                    :




        38.       Telephone records reviewed during the investigation show that, between January

5, 2017 and February 20, 2017, a cellular       telephone registered    to COHEN and a telephone

registered to Person 3 exchanged approximately twenty calls. Similarly, on or about January 11,

20ï7, acall was exchanged between a cellular telephone registered to COHEN and a telephone

registered to Flynn.

        39.       The United States continues to investigate   if   any of the payments or financial

relationshipb described above, or other relationships described further below, were connected to

COHEN's involvement in the distribution of a plan to lift Russian sanctions.

                  F.     Other Foreign Transactions in the Essential Consultants Account

                         i.     Deposits by Korea Aerospace Iqdustrieç Ltd.

        40.       According to Bank 1, on or about May IO,2017 and June 9,2017, the Essential

Consultants bank account received      two deposits in the amourit $150,000 (toøling        $300,000

between the two deposits) from a bank account in Seoul, South Korea. According to documents

obtained from Bank 1, the account holder from which the money \ilas sent is Korea Aerospace

Industries Ltd.   ("KAI"). According to its public website, KAI     is a South Korea-based company

that produces and sells fixed-wing aircraft, helicopter aircraft, and satellites. Public news accounts




                                                  l4
       Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 22 of 51




report that   KAI   has partnered with Lockheed Martin to bid later this year on a $16     billion U.S. Air

Force T-X Trainer Jet Replacement Program.

           41.    On or about April 28, 2017, COHEN, using the Gmail account, sent an emaii to

another individual with the subject'oK               Project." In the email, COHEN attached a document

purporting to be a "Consulting Agreement" between KAI and Essential Consult¿nts LLC that was

to enter into effect on May          l,   2017. The document indicates that Essential Consultants would

render "consulting and advisory services, as requested" by              KAI; no further information       was


provided regarding the nature of the consulting and advisory services to be provided. The

document also indicated that              KAI would pay    Essential Consultants "a consulting fee   of   One

Million Two Hundred Thousand ($1,200,000.00) US Dollars," disbursed through eight $150,000

installments befween      'll4:ay   2017 and December 2017.

           42.   According to publicly available materials and press accounts, as well as the

company's financial disclosures, the Republic of Korea (South Korea) govemment has significant

ties to   KAI. KAI itself   was formed in 1999 as part of a govemment-led effort to consolidate South

Korea's aerospace industry manufacturers into a new single           entþ. KAI holds   the exclusive rights


for all of the government's military logistics and              aerospace   projects.ll The South    Korean

government, through the Korea Development Bank, is the largest shareholder                 in KAI and      its

largest debt holder.l2 According             to information provided by Bank lo messages related to the

transfer of funds from   KAI indicated that the purpose of these payments was o'consulting services."




ttSee, e.g., Andrew Tylecote & Francesca Visintin, Corporate Governance, Finance and the
Technological Advantage of Nations (2008), at 165-661' International Business Publications,
Korea South: A "Spy" Guide Q0l6), at229-31.
12
     KAI' Annual Report 2A14, available at https://www.koreaaero.com/uplòad imageslnew3df/
annual/PDF/Annual report_eng_2O              I   4.pdf.


                                                          15
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 23 of 51




                          ii.     Wire Transfers from a Kazakhstani Bank

        43.     On or about May 10,2017, COHEN, using his Gmail account, sent an email to an

unknown individual containing an attachment with the filename               "BTA-1." The attachment

contained a purported invoice for $150,000 from Essential Consultants LLC to BTA Bank in the

Republic of Kazakhstan. The invoice, identified by invoice            BTA-l0l    referred to a "monthly

consulting fee" pursuant to a "services Agreement entered into on the 8th of May, 2017." The

invoice was directed to the attention of Kenges Rakishev. Open-source records identify Rakishev

as the majority shareholder      of Kazkommertsbank, another Kazakhstani bank that controls BTA

bank. Rakishev is also the son-in-law of Kazakhstan's ambassador to Russia.

        44.    According to Bank       l,   on or about May 22,2017, the Essential Consultants bank

account at Bank   I received    a $150,000 deposit    from an account at Kazkommertsbank. According

to Bank l, the listed account holder at Kazkommertsbank was a second Kazakhstani bank named

BTA Bank, AO. Bank         1 reported that a message accompanying the       wire payment indicated that

the agreement was a "monthly consulting feè as per Inv          BTA-l0l DD May 10,2017 consulting

agreement W/NI DD 08 05 2017 CNTR W/Ì.{DD 08/05/2017.'13

                       iii.       Wire Transfers from NoJarti$ lnvestments. SARL

        45.    Bank   I   also reported that on or about April 15, 2017 and, May 15, 2017, the

Essential Consultants account at Bank       I   received two deposits in the amount of $99,800 (totaling



13
    According to press reports, BTA Bank has been mired in a multi-billion dollar fraud that
implicatesitsformertopexec'utives. AccordingtoaForbesarticlepublishedinoraroundFebruary
2017, for example, BTA Bank's auditors PricewaterhouseCoopers previously identified a $10
billion discrepancy on the bank's balance sheets. Subsequent investigation by forensic accountants
revealed that a unit of BTA had been used to issue billions of dollars' worth of credit for property
development and other deals in Russia, Ukraine, and Belarus. The investigation also indicated
that funds illicitly had been removed from the bank through shell companies set up in the names
of executives' family members. ,Se¿ "How To Get Back A Lost $l0B: One Bank's Tale in
Europe's Biggest Alleged Fraud," Forbes, Feb.6, 2017.


                                                      l6
    Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 24 of 51




$199,600) from a Swiss bank account held in the name of Novartis Investments, SARL. Novartis

Investments, SARL is the in-house financial subsidiary of the Swiss pharmaceutical company

Novartis AG.

                  G.     Bo and Abe Realty,,LLC




                                                  Records show that the ultimate source of funds

used to repay the HELOC funds came from a different company associated with COHEN, operating

under the name Bo and Abe Realty, LLC ("Bo and Abe Realty").

       48.        According to records of incorporation obøined from the New York Department of

State, Division   of Corporations, Bo and Abe Realty LLC was incorporated on or about July 29,

2013. Documents show that the organizer was Michael Cohen and the associated business address

was COHEN's residential address at 502 Park Avenue,               New York, NY 10022' No other

agents or addresses were listed on the incorporating paperwork.

        49.       Bank 1 records show that on or about July 31, 2013, COHEN signed account

opening documentation in order to open a bank account in the name of Bo and Abe Realty. In the




                                                17
         Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 25 of 51




documentation, COHEN identified himself as the President of Bo and Abe Realty; the opening

documentation described the purpose of the business as the 'þurchase of real estate." The account

opening documentation also listed trvo other signatories on the account: COHEN's brother ("Person

4"),     andPerson 4's mother-in-law ('oPerson   5"). Both Person 4 and Person 5 were identified   as


"members" of the company.ls

                     usE ANp LOCATION OF THE TêBGET ACCOUNT

           50.    Telephone records related to COHEN süggestthat in or around late September 2016,

COHEN began to use a nelw iPhone 45 registered to the telephone number (                      This

telephone number is separate from the telephone COHEN uses regularly and identifïes in the

signature block frequently included in emails sent from the Gmail Account. Telephone records for

the telephone numbe                      show that the line was subsequently used to communicate




          51.     On or about September 28, 2016, COHEN, using his Gmail Account,.received a

sEries of emails from Apple regarding the use of the Target Account (identified by the Apple       ID

                 gmail.com) on a new iPhone. One such email oonfirmed that the Target Account

was used to sign in to iCloud, Apple's storage service (described furttrer below), on an iPhone 4s.




ls   Asizeable portion of the funds deposited into the Bo and Abe Realty account came from an
account in Person 5os name. A review of documents provided by Bank I as well as information
provided by other financial institutions indicate that both Person 4 and Person 5 are involved in
and receive significant funds through a different entity operating under the name Ukrethanol, LLC
("Ukrethanol'). Ukrethanol has been involved in a series of suspicious transactions and has been
suspected ofpossible money laundering or structuring. For example, in or around June 2013, Bank
3 closed a business account held in the name of Ukrethanol and exited its relationship with the
company as a result of suspicious activity in the business account. The government continues to
investigate the source of the Ukrethanol funds and the ultimate disposition of these monies.


                                                   l8
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 26 of 51




Another email confirmed that the Target Account was used to log into the FaceTime and iMessage

functions (discussed below) on an iPhone 4s.

          52.    On or about September 28, 2016, COHEN, using his Gmail Account, received a

notiflication email from Apple that the Target Account had been used to download the application

"Dust." According to the applicationos website, Dust allows users to send encrypted text   messages

that æe not permanently stored on phones or servers. Additionally, all messages automatioally

erase either   within twenty-four hours of being sent or as soon   as they are read, depending on the


settings, and the application also allows the sender to remotely erase messages from the recipient

device.

          53.    On or about February 7,2017, COHEN, using his Gmail Account, received a

notification email from Apple that the Target Account had been used to download the application

"'ù/hatsApp." According to the application's website, WhatsApp allows users to send encrypted

text messages that are not permanently stored on third-parry servers.

          54.    On or about February 18,2017,COHEN, using his Gmail Account, received a series

of emails from Apple indicating that the Target Account was used to sign in to iCloud, Apple's

storage service (described further below), on a MacBook laptop. The previous day, COHEN had

received a copy of an electronic receipt to his Gmail Account confirming the purchase of a new

MacBook.

           BACKGROUND COTERNING AEPLE lD,qgs! icLOUD ApcOUNTs

          55.    Apple is a United States company that produces the iPhone, iPad, and iPod Touch,

all of which use the iOS operating system, and desktop and laptop computers based on the Mac

OS operating system. Apple provides a variety of services that can be accessed from electronic




                                                 t9
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 27 of 51




devices via web browsers or mobile and desktop applications ("apps"). As described in further

detail below, these seruices include email, instant messaging, and file storage:

           a.   Apple provides email service to its users through email addresses at the domain

                names mac.com, me.com, and icloud.com.

           b.   Apple provides messaging and services through programs including iMessage and

                FaceTime, which allow users         of Apple    devices   to   communicate   in   real-time.

                iMessage enables users       of     Apple devices    to exchange instant messages
                ('iMessages") containing text, photos, videos, locations, and contacts, while

                FaceTime enables those users to conduct video calls.

           c.   Apple provides a file hosting, storage, and sharing service called iCloud. iCloud

                can be utilized through numerous iCloud-connected services, and can also be used

                to store iOS device backups and data associated with third-party apps. iCloud-

                connected services also allow users to create, store, access, share, and synchronize

                data on Apple devices or via icloud.com on any Intemet-connected device. For

                example, iCloud Mail enables a user to access Apple-provided email accounts on

                multiple Apple devices and on icloud.com. iCloud Photo Library and My Photo

                Stream can be used   to store and        manage images and videos taken from Apple

                devices, and iCloud Photo Sharing allows the user to share those images and videos

                with other Apple subscribers. iCloud Drive can be used to store presentations,

                spreadsheets, and other documents. iCloud Tabs enables iCloud            to be used to

                synchronize webpages opened in the Safari web browsers on all of the user's Apple

                devices. iWorks Apps,   a suite   ofproductivity apps (Pages, Numbers, and Keynote),

                enables iCloud to be used to create, store, and share documents, spreadsheets, and




                                                    20
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 28 of 51




                 presentations. iCloud Keychain enables a user to keep website username and

                 passwords, credit card information, and Wi-Fi network information synchronized

                 across multiple Apple devices.

           d.    Apple allows applications and websites to,use information from cellular, Wi-Fi,

                 Global Positioning System ("GPS") networks, and Bluetooth, to determine      a user's


                 approximate location. Apple also allows owners         of Apple devices to remotely

                 identify and track the location   of   display a message on, and wipe the contents   of

                 devices (sometimes referred to as "Find My Phone" features).

           e.    Apple allows users to purchase and download digital content, applications, and

                 otherprograms through its App Store and iTunes Store. iOS apps can be purchased

                 and downloaded through App Store on iOS devices, or through iTunes Store on

                 desktop and laptop computers running either Microsoft Windows or Mac OS.

                 Additior¡al digital content, including music, movies, and television shows, can be

                 purchased through iTunes Store         on iOS devices and on desktop and       laptop

                 computers running either Microsoft Windows or Mac OS.

       56.       Apple services are accessed through the use of an "Apple ID," an account created

during the setup of an Apple device or through the iTunes or iCloud services.       A single Apple ID

can be linked    to multiple Apple services and devices, serving as a central authentication      and


syncing mechanism.

       57.       An Apple ID takes thE form of the full email address submitted by the user to create

the account;   it can later   be changed. Users can submit an Apple-provided email addrpss (often

ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a third-

paity email provider (such as Gmail, Yahoo, or Hotmail). The Apple lD can be used to access




                                                   2l
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 29 of 51




most Apple services (including iCloud, iMessage, and FaceTime) only after the user accesses and

responds to a "verification email" sent by Apple to that "primary" email address. Additional email

addresses ("alternate," "rescue,'o and   "notiftcation" email addresses) can also be associated with

an Apple ID by the user.

         58.    Apple captures information associated with the øeation and use of an Apple ID.

During the creation of an Apple ID, the user must provide basic personal information including

the user's full name, physical address, and telephone numbers. The user may also provide means

of payment for products offered by Apple. The subscriber information and password associated

with an Apple ID can be changed by the user through the "My Apple ID" and "iForgot" pages on

Apple's website. In addition, Apple captures the date on which the account was created, the length

of service, records of log-in times añd durations, the types of service utilized, the status of the

account (including whether the account is inactive or closed), the methods used to connect to and

utilize the account, the Internet Protocol address ("IP address") used to register and access the

account, and other log files that reflect usage ofthe account.

         59.    Additional information is captured by Apple in connection with the use of an Apple

ID to   access certain services. For example, Apple maintains connection logs     with IP addresses

that reflect a user's sign-on activity forApple services such as iTunes Store and App Store, iCloud,

Game Center, and the My Apple ID and iForgot pages on Apple's website. Apple also maintains
                                                                               o'call invitation logs"
records reflecting a user's app purchases from App Store and iTunes Store,

for FaceTime calls, and "mail logs" for activity over an Apple-provided email account. Records

relating to the use of the Find My iPhone service, including connection logs and requests to

remotely lock or erase â device, are also maintained by Apple.




                                                  22
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 30 of 51




        60.     Apple also maintains information about the devices associated with an Apple ID.

When   a user activates   or upgrades an iOS device, Apple captures and retains the user's IP address

and identifîers such as the Integrated Circuit Card ID number (.'ICCID"), which is the serial

number of the device's SIM card. Similarly, the telephone number of a user's iPhone is linked to

an Apple   ID when the user signs in to FaceTime or iMessage. Apple also may maintaìn records

of other device identifîers, including the Media Access Control address ("MAC address"), the

unique device identifier ("UDID"), and the serial number. In addition, information about a user's

computer is captured.when iTunes is used on that oomputer to play content associated with an

Apple ID, and information about a user's web browser may be captured when used to             access


services through icloud.com and aþple.com. Apple also retains records related to communications

between users and Apple customer service, including communications regarding a particular

Apple device or service, and the repair history for a device.

        61.    Apple provides users with gigabytes of free electronic space on iCloud, and users

can purchase addítional storage space. That storage space, located on servers controlled by Apple,

may contain data associated with the use of iCloud-connected services, including: email (iCloud

Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo Sharing);

documents, spreadsheets, presentations, and other files (iWorks and iCloud Drive); and web

browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain). iCloud can

also be used to store iOS device backups, which can contain a user's photos and videos, iMessages,

Short Message Service (*SMS") and Multimedia Messaging Service ('MMS") messages,

voicemail messages, call history, contacts, calendar events, reminders, notes, app data and settings,

and other data. Records and data associated with third-party apps may also be stored on iCloud;

for example, the iOS app for WhatsApp, an instant messaging service, can be configured to



                                                  23
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 31 of 51




regularly back up a user's instant messages on iCloud. Some of this data is stored on Apple's

servers in an encrypted form but can nonetheless be deøypted by Apple'

       62.      In rny training and experiencen evidence of who was using an Apple ID and from

where, and evidence related to criminal activity of the kind described above, may be found in the

files and records described above. This evidence may establish the "who, what, why, when, where,

and how" of the criminal conduct under investigation, thus enabling the United States to establish

and prove each element or, alternatively, to exclude the innocent from further suspicion.

        63.    The stored communications and files connected to an Apple ID may provide direct

evidence of the offenses undsr investigation. For examplen stored iMessage communications,

voicemails, and emails may contain conversations with bank employees and foreign entities

similar to those described above in COHEN's Gmail and Trump Organization accounts. Based

on my training and experience, instant messages, emails, voicemails, photos, videos,            and


documents are often created and used in furtherance of criminal activity, including to communicate

and facilitate the offenses under investigation.

        64.    In addition, the user's account activity, logs, stored electronic communications, and

other data retained by Apple can.indicate who has used or cqntrolled the account. This "user

attribution" evidence is analogous to the search for "indicia of occupancy" while executing a

search warrant at a residence. For example, subscriber information, email and messaging logs,

documents, and photos and videos (and the data associated with the foregoing, such as geo-

location, date and time) may be evidence of who used or çontrolled the account at a relevant time.

As an example, because every device has unique hardware and software identifiers, and because

every device that connects to the lntemet must use an IP address, [P address and device identifier

information can help to identify which computers or other devices were used to access the account.




                                                   24
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 32 of 51




Such information also allows investigators to understand the geographic and chronological context

of access, use, and events relating to the crime under investigation,

       65.     Account activity may also provide relevant insight into the account owner's state

of mind as it relates to the offenses under investigation. For example, information on the âccount

may indicate the owner's motive and intent to commit a crime (e.g., information indicating   a   plan

to commit a crime), or consciousness of guilt (e.g., deleting account information in an efflort to

conceal evidênoe from law enforcement)

        66.    Other information connected to an Apple ID may lead to the discovery of additional

evidence. For example, the identification of apps downloaded from App Store and iTunes Store

may reveal services used in furtherance of the crimes under investigation or services used to

communicate    with co-conspirators. For instance, if there are seoured and             encrypted

communication applications downloaded from Apple, such applications can show an attempt to

hide information from investigators.l6 In addition, emails, instant messages, Internet activity,

documents, and contact and calendar information can lead to the identification of co-conspirators

and instrumentalities of the crimes under investigation.

        67.    Therefore, Apple's servers are likely to contain stored electronic communications

and information concerning subscribers and their use of Apple's services. In my training and

experience, such information may constitute evidence of the crimes under investigation including

information that can be used to identify the account's user or users.




16
  In this case, even if Apple does not retain content created inside these applications, records
reflecting when certain applications were purchased or downloaded-for example, applications
similar to the encrypted messaging services like "Dust" and "WhatsApp" applications described
above-are relevant to the investigation.

                                                25
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 33 of 51




                      PRESERVATION OF rHE TARqBT Aç:COUIIX

        68.     On or about August7,20l7,the Federal bur.uu of tnvestigation sent a request,

pursuant   to 18 U.S.C.   $ 2703(Ð, to Apple, requesting that Apple preserve     all content associated

with the Target Account.

                                FILTER REVIEW PBgCE,DURES

        69.     Review of the items described in Attachment          A   and Attachment B      will   be


conducted pursuant to established procedures designed to collect evidence in a manner consistent

with professional responsibility requirements concerning the maintenance of attorney-client and
                                                                           o'fïlter team," separate and
other operative privileges. The procedures include use of a designated

apart from the investigative team, in order to address potential privileges.

                                           CONCLUSION

       70.      Based on the forgoing, I request that the Court issue the proposed search wanant.




                          fRemainder of this page is left intentionally blankl




                                                  26
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 34 of 51




                                   REOUEST FOR SEALING

        71.    I further request that the Court order that all papers in support of this applioation,

including the application, affidavit and search warrant, be sealed until further order of the Court.

These documents discuss an ongoing criminal investigation that is neither public nor known to

all of the targets of the investigation- Accordingly, there is good cause to seal these documents

because their premature disclosure may give targets an opportunity to flee/continue     flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation;



                                       Respectfully submitted,




                                      Special Agent
                                      Federal Bureau of Investigation



Subscribed and swom to before'me on this                  August,2017.
                                             ø-of


                                      The Honorable Beryl A. Howell
                                       Chief United States District Judge




                                                 27
    Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 35 of 51




                                    ATTACHMENT A


       This warrant applies to information               associated      with the Apple ID
              gmail.com that is stored at preniises ownod, maintained, controlled, or operated

by Apple, Inc. ("Apple'), a company headquartered at   I Infinite hop,   Cupertino, CA 95014.




                                            28
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 36 of 51




                                          ATTACHMENT B


   I.        Information to be disclosed by Apple' Inc.
        To the extent that the information described in AttachmentA is within the possession,
custody, or control of Apple, Inc. (hereinafter "the Provider"), regardless of whether such
information is stored, held or maint¿ined inside or outside of the United States, and including any
emails, records, files, logs, or information that have been deleted but are still available to the
Provider, the Provider is required to disclose the following information to the government for each
account or identifter listed in Attachment A:

        a..     The contents of all emails associated with the accountn including stored orpreserved

                copies    of emails sent to and from the account, draft emails, the source         and

                destination addresses associated with each email, the date and time at which each
                email was sent, and the size and length of each email;

        b.      AII records or other information regarding the identification of the account, to
                include   full namq, physical    address, telephone numbers and other identifiers,

                records of session times and durations, the date on which the account was created,

                the length ofservice, the IP address used to regisfer the account, Iog-in IP addresses
                associated   with session times and dates, account status, alternative email addresses
                provided during registration, methods of connecting, log files, and means and
                source of payment (including any credit or bank account number);

        c.      The types of service utilized;
        d.      All   records or other information stored   at   any   time by an individual using the
                account, including address books, contact and buddy lists, calendar data, pictures,
                and files;

        e.      AII records pertaining to communications between the Provider and any person
                regarding the account, including contacts with support services and records of
                actions taken; and other identifrers, records of session times and durations, the date
                on which the account was created, the length of service, the types of service utilized,

                the IP address used to register the account, Iog-in IP addresses associated with
                session times and dates, account status, alternative e-mail addresses provided




                                                   29
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 37 of 51




                 during registration, all other user names associated with the account, all account
                 names associated with the subscriber, methods of,connecting;

         f.      All   search history or web history;

         g.      All   records indicating the services available to subscribers of the accounts;

         h.      AII usernames associated with or sharing a login IP address or browser cookie with
                 the accounts;

         i.      All cookies, including third-party     cookies, associated with the user;
         j.      All   records that are associated with the machine cookies associated with the user;

                 and

         k.      All telephone or instrument numbers       associated with the Account (inoluding    MAC
                 addresses, Electronic Serial Numbers           ("ESN'), Mobile Electronic         Identity

                 Numbers('MEIN'), Mobile Equipment Identifier ("MEID"), Mobile Identification
                 Numbers ('oMN"), Subscriber ldentity Modules ("SIM"), Mobile Subscriber
                 Integrated Services Digital Network Number ("MSISDN"), Intemational Mobile
                 Subscriber Identifiers ("lMS["),        or International Mobile Equipment      Identities

                 ("IME[").
   il.        Information to be Seized by the Government
         All information described    above in Section I that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations       of   18 U.S.C.   $ 1014 (false statements to a financial
institution), 18 U.S.C. $ 1344 (bank fraud), 18 U.S.C. $ 1956 (money laundering), 18 U'S.C. $ 951
(acting as an unregistered foreign agent), and22 U.S.C. $ 6ll et seq. (Foreign Agents Registration
Act), involving Michael Dean Cohen and occuming on or after January I,2}l6,including, for each
account or identifìer listed on Attachment A, information pertaining to the following matters:

         a.      Communications, records, documents, and other                files involving   Essential

                 Consultants,LLC;
         b.      Communications, records, documents, and other files involving Bo and Abe Reaþ,
                 LLC;
         c.      Communications, records, documents, and other files that false representations to a
                 financial institution with relation to intended the purpose of an account or loan at
                 that fìnancial institution; the nature of any business or entity associated with an




                                                    30
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 38 of 51




      account a financial institution; the source of funds flowing into an account; or the
      purpose or nature of any financial transactions involving that financial institution;

 d    Records of any funds or benefits received by or offered to Michael Dean Cohen by,

      or on behalf of, any foreign government, foreign officials, foreign entities, foreign
      persons, or foreign principals;

 e.   Communications, records, documents, and othor files that reveal efforts by Michael
      Dean Cohen to conduct activities on behalf   of   for the benefit of, or at the direction

      of any foreign government, foreign officials, foreign entities, foreign persons, or
      foreign principals;
 f.   Evidence indicating how and when the account was accessed or used, to determine
      the geographic and chronological context ofaccount access, uso, and events relating

      to the crimes under investigation and to the account owner;
 o    Evidence indicating the account owner's state of mind as it relates to the crimes
      under investigation;

 h.   The identity of the person(s) who created or used the account, including records
      that help reveal the wherqabouts ofsuch person(s); and

 l.   The identity of any person(s)-including records that help reveal the whereabouts
      of the person(s)-who communicated with the account about any matters relating
      to activities conducted by Michael Dean Cohen on behalf       of for the benefit of, or
      at the direction of any foreign government, foreign officials, foreign entities,
      foreign persons, or foreign principals.




                                        3t
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 39 of 51


                                                                                          FITED
                            IN THE LTNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                         Clcrk, U.S. Dlstrlct anu
                                                                                       trnkruPtcy Court¡
 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE                            Case: 17-mi-00570    BerylA'
 APPLE ID            @GMATL.COM                             X3t*"ào iå : Howell'
 THAT IS STORED AT PREMISES                                                               *         warr ant
 CONTROLLED BY APPLE, INC.                                   å:i:nm'1, "'illlIå "''u'"

                                                    ORDER

        The United States has fîled a motion to seal the above-captioned warrant and related

documents, including the application and affidavit in support thereof (collectively the "Wanant"),

and   to require Apple, Inc. ("Apple"), an electronic communication and/or remote computing

services headquartered at     I   Infinite Loop, Cupertino, CA 95014 not to disclose the existence or

contents of the lWarrant pursuant to       l8 U.S.C. $ 2705(b).

        The Court finds that the United States has established that a compelling governmental

interest exists   tojustify the requested sealing, and that there is reason to believe that notification

of the existence of the Warrant     will   seriously jeopardize the investigation, including by giving the

targets an opportunity to flee from prosecutionn destroy or tamper with evidence, and intimidate

witnesses. See 18 U.S.C. $ 2705(bX2)-(5),'

        IT IS THEREFORE ORDERED that the motion is hereby GRANTED, and that the
warrant, the application and affidavit in support thereof, all attachments thereto and other related

materials, the instant motion to seal, and this Order be SEALED until further order of the Court;

and
           Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 40 of 51




            IT IS FURTHER ORDERED        that, pursuant   to   18   u.s.c. $ 2705(b), Apple and its

employees shall not disclose the existence or content of the Warrant to any other person (except

attorneys for Apple for the purpose of receiving legal advice) for a period of one year or until

further order of the Court.




                                     THE HONORABLE BERYL A. HOWELL
                                     CHIEF LINITED STATES DISTRICT JUDGE

 &*/fr?4/?
  /               I
Date
----,4--




                                               2
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 41 of 51




                          IN THE UNITED STATES DISTzuCT COURT
                              FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE                      Case: 17-mi-OO57A
 APPLE ID            @GMAIL.COM                       Assigned To : Howell, BerylA.
 THAT IS STORED AT PREMISES                           Assign. Date: 81712017
 CONTROLLED BY APPLE, INC.                            Description: Search and Seizure Warrant


             MOTION TO SEAL TVARRANT AND RELATED DOCUMENTS AND
               TO REOUIRE NON-DILCLOSURE I.INDER 18 U.S.C. ç 270sþ)

       The United States ofAmerica, moving by and through its undersigned counsel, respectfully

moves the Court for an Order placing the above-captioned warrant and the application and afTidavit

in support thereof (coltectively herein the "Warrant") under seal, and precluding the provider from

notifying any person of thc Warrant pursuant to 18 U.S.C.        $   2705(b). In regard to the non-

disclosure, the proposed Order would direct Apple, Inc. ("Apple"), an electronic communication

and/or remote computing services provider headquartered at           I   Infinite Loop, Cupertino, CA

95014,not to notify any other person (except attomeys for Apple for the purpose of receiving legal

advice) of the existence or content of the Wanant for a period of one year or until further order   of

the Court.




       l.        The Court has the inherent power       to   seal court filings when appropriate,

including the   lilarrant. United States v. Hubbard,650 F.2d 293,315-16 (D.C. Cir.       1980) (citing

Nixon v. Warner Communications, Únc.,435 U.S. 589, 598 (1978)). The Court may also seal the

Warrant to prevent serious jeopardy to an ongoing criminal investigation when, as in the present

case, such jeopardy creates a compelling governmental interest in preserving the confidentiality    of

the Wanant. See Washington Post v. Robinson,935 F.2d 282,287-89 (D.C. Cir.            l99l).
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 42 of 51




        2.      In addition, this Court   has   jurisdiction to issue the requested order because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. $ 2711. Specifically, the Court is a

"district court of the United States . . . that * has jurisdiction over the offense being investigated."

18 U.S.C.    $271I(3XAXi). As      discussed      fully below, acts or omissions in furtherance of        the

offense under investigation occurred within Washington, D.C. See 78 U.S.C. ç 3237.

        3.      Further, the Court has authority to require non-disclosure of the Warrant under            l8
                                   o'electronic communications service," as defined in l8
U.S.C. $2705(b). Apple provides an

U.S.C. $ 2510(15), and/or "remote computing service," as defined in 18 U.S.C. ç              27Il(2).    The


Stored Communications      Act ("SCA"), l8 U.S.C. çç2701-2712, governs how Apple may                      be


compelled to supply communications and other records ubing a subpoena, court order, or search

warrant. Specifically, Section 2703(c\Q) authorizes the Government to obtain certain basic

"subscriber information" using a subpoena, Section 2703(d) allows the Government to obtain other

o'non-content" information using      a court order, and Section 2703(a)-þXtXA) allows                    the

Governmentto obtain contents of communications using a search warrant.             ,Sçe   l8 U.S.C.   $ 2703.

       4.      The SCA does not set forth any obligation for providers to notify subscribers about

subpoenas, court orders, or search warrants under Sectio n2703. However, many have              voluntariþ

adopted policies of notifying subscribers about such legal requests. Accordingly, when necessary,

Section 2705(b) of the SCA enables the Covernment to obtain a court order to preclude such

notification. In relevant part, Section 2705(b) provides      as follows:1

       (b) Preclusion of notice to subject of governmental access.        A governmental
                                                                       -
       entity acting under section2703. . . may apply to a oourt for an order commanding
       a provider of electronic communications service or remote computing service to
       whom a warrant, subpoena, or court order is directed, for such period as the oourt

I Section 2705(b) contains additional requirements for legal process obtained pursuant to 18 U.S.C.
                                                                                            process
$ 2703(bXl)(B), but the Government does not seek to use the proposed Order for any legal
under that provision.

                                                      2
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 43 of 51




        deems appropriate, not to notify any other person of the existence of the warrant,
        subpoena, or court order, The court shall enter such an order if it determines that
        there is reason to believe that notifrcation of the existence of the warrant, subpoena,
        or court order will result irr*
            (l) endangering the life or physical safety of an individual;
             (2) ftight from prosecution;
             (3) destruction of or tampering with evidence;
             (4) intimidation of potential witnesses; or
             (5) otherwise seriously jeopardizing an investigation or unduly delaying                a   trial.

18 U.S.C. $   2705(b). The United States District Court for the District of Columbia has made clear

that a nondisclosure order under Section 2705(b) must be issued once the Government makes the

requisite showing about potential consequences of notifìcation:

        The explicit terms of section 2705(b) make clear that if a courts [sic] finds that there
        is reason to believe that notifying the customer or subsoriber of the court order or
        subpoena may lead to one of the deleterious outcomes listed under $ 2705(b), the
        court must enter an order commanding a service provider to delay notice to a
        customer for a period of time that the court determines is appropriate. Once the
        government makes the required showing under $ 2705(b), the court is required to
        issue the non-disclosure order.

In re Applicationfor Order of Nondisclosure Pursuant to 18                  U.S.C. S 2705(b)      þr     Grand Jury

Subpoena #GJ2014031422765,41 F. Supp. 3d                  l, 5 (D.D.C. 2014).

        5.      Accordingly, this motion to seal sets forth facts showing reasonable grounds to

command Apple not to notify any other person (except attorneys for Apple for the purpose                          of

receiving legal advice) ofthe existence ofthe Subpoena for a period ofone year or until further

order of the Court.

                  FACT$JUPPORTING SEALING AND NON-DIS CLOSURE

       6.       At the present time, law            enforcement officers     of the FBI are oonducting an

investigation into violations rElated to   I   I   U.S.C. $ I 014 (false statements to   a   financial institution),

l8 U.S.C. g 1344 (bank fraud), lS U.S.C. $ 1956 (money laundering), l8 U.S.C.                     $ 951 (acting as

an unregistered foreign agent), and 22 U.S.C. $ 6l             I   et seg. (Foreign Agents Registration Act)



                                                          3
      Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 44 of 51




arising out of the conduct of Michael D. Cohen. It does not appear that Cohen is currently aware

of the nature and scope of the ongoing FBI investigation into him.

                          REOUEST FOR SEALING AND NON-DISCLOSURE

        7   .   In this matter, the government requests that the \Mamant be sealed until further order

of the Court and that Apple and its employees be directed not to notify any other person of the

existence or content of the Wanant (except attomeys for Apple for the purpose of receiving legal

advice) for a period ofone year or until further order ofthe Court. Such an order is appropriate

because the Wanant relates to an ongoing criminal investigation, the    full scope of which is neither

public nor known to the t¿rgets of the investigation, and its disclosure may alert these targets to

the ongoing investigation and its scope. Once alerted to this investigation, potential targets would

be immediately prompted to. destroy or conceal incriminating evidence, alter their operational

tactics to avoid fr¡ture detection, and othenrise take steps to undermine the investigation and avoid

fr¡ture prosecution. In particular, given that they are known to use electronic communication and

remote computing services, the potential target oould quickly and easily destroy or encrypt digital

evidence relating to their criminal activity.

        8.      Given the complex and sensitive nature of the criminal activity under investigation,

and also given that the criminal scheme may be ongoing, the Govemment anticipates that this

confidential investigation   will   continue    for the next year or longer. However,          should

circumstances change such that court-ordered nondisclosure under Section 2705(b) becomes no

longer needed, the Government will notify the Court and seek appropriate relief.

       9.       There is, therefore, reason to believe that notification of the existence of the

Warrant will seriously jeopardize the investigation, including by giving the targets an opportunity

to flee from prosecution, destroy or tamper with evidence, and intimidate witnesses. ,See l8 U.S.C.



                                                   4
     Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 45 of 51




$ 2705(bX2)-(5). Because of such potential jeopardy to the investigation, there also exists             a


compelling governmental interest in confidentiality to justify the government's sealing request.

See Robinson,935 F.2d at 287-89.

         10.    Based on prior dealings with Apple the United States is aware that, absent a court

order under Section 2705(b) commanding Apple not to       notiff   anyone about a legal request,   it   is

Apple's policy and practice, upon receipt of a warrant seeking the contents of electronically stored

wire or electronic communications for a certain account, to notify the subscriber or customer of

the existence of the waruant prior to producing the material sought.

         WHEREFORE, for all the foregoing reasons, the government respectfully requests that the

above-captioned warrant, the application and affidavit    in support thereof, and all   attachments

thereto and other related materials be placed under seal, and furthermore, that the Court command

Apple not to notiff any other person of the existence or contents of the above-captioned warrant

(except attorneys for Apple for the purpose of receiving legal advice) for a period of one yeer or

until further order of the Court.

                                                     Respectfu   lly submitted,

                                                     ROBERT S. MUELLER, III
                                                      Special



Dated:           70t




                                                 5
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 46 of 51
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 47 of 51
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 48 of 51
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 49 of 51
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 50 of 51
Case 1:19-mc-00044-BAH Document 14 Filed 05/22/19 Page 51 of 51
